DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-8, drawn to a knife with a ratio of the guard length to arm length is greater than 75%.
II.	Claims 9-17, drawn to a knife with a ratio of the guard width to the arm width at any given position is greater than 30%.
III.	Claims 18-20, drawn to a knife with a ratio of the guard width to the arm width at any given position is greater than 30% and a ratio of the guard length to arm length is greater than 75%.
The inventions are distinct, each from the other because of the following reasons:
The Inventions of group III and groups I and II are related as combination and subcombination.  Inventions in this relationship are distinct if there is evidence that the combination does not rely on the subcombination for patentability.  See MPEP 806.05 (d), middle paragraph.  For example, Group I is evidence that the combination of Group III does not rely on the ratio of Group II for patentability, and conversely, Group II is evidence that the combination of Group III does not rely on the ratio of Group I for patentability.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

01 March 2021

/Jason Daniel Prone/ 

Primary Examiner, Art Unit 3724